Wallace, J.
The learned district judge was of the opinion that the libelants did not furnish the supplies for the Katie upon the credit of the agents for the owners, and would have been entitled to resort to the owners personally for payment had it not been for an estoppel in consequence of an advance made by the owners to their agents upon the faith of a receipted bill signed by the libelants, indicating that they had received payment of their demand in full from the agents. The conclusion that the owners-.were originally liable for the coal furnished to the ship by the libelants is approved; but the facts do not justify the application of an estoppel.- It is true that the libelants had receipted the account, and delivered it to the agents for the respondents, on November 17th, the day upon which the respondents made the advance of £1,000 to the agents. It is also the fact that the agents lfed their principals to suppose, before the advance was made, that the libelants’ demand had been paid. JBut there is no evidence that the libelants authorized such a representation to be made, or expected that it would be made, and none to show that the receipted bill was seen by tbe respondents until a day subsequent to the advance. The Katie sailed on November 18th, and it was after this that the vouchers for the ship’s account were delivered to Mr. Schultz. The case is one, therefore, where the principal has been misled by the misrepresentation of his agent. The respondents were *111not misled by any act or representation of the libelants. If they had made the advance upon the faith of the receipted bill, the libelants would be estopped.
The decree of the district court is reversed, and a decree ordered for the libelants for $1,472.5 ), with interest from November 24,1884, with costs of the district court, and of this court.